DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 10/20/2021 has been entered. Claims 1, 13, 15 and 18-19 have been amended. Claim 10 has been canceled. Claims 1-9 and 11-20 are still pending in this application, with claims 1, 13 and 18 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0014569, hereinafter Huang) in view of JI et al. (US 2020/0053660, hereinafter JI), 3GPP TSG RAN WG1, R1-1811542; On specification-based solutions to the DMRS PAPR issue, by Ericsson (provided in Applicant’s IDS dated 5/14/2020, hereinafter Ericsson), and further in view of Shimezawa et al. (US 2014/0016556, hereinafter Shimezawa).  

Regarding claim 1, Huang discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations [Huang Figure 12 discloses a system (1200) that includes device (1205) which may be an example of a base station 105. It includes components such as a processor, memory, transceiver, antenna, etc. (Huang paragraph 0141). The processor may be configured to execute computer-readable instructions stored in a memory to cause the device to perform various functions (Huang paragraphs 0146-0147)], comprising:
Evaluating a capability of a user equipment [Huang discloses that a capability indication may be transmitted to the base station, and responsive to the capability indication an indication of the type of reference signal sequence may be sent to the UE (Huang paragraph 0012). The UE reports a capability for different types of reference signal and base station may transmit indication of a type of reference signal to use (Huang paragraph 0036). This means that the capability of a UE is evaluated by the base station in order to determine type of reference signal sequence]; and
Generating a demodulation reference signal sequence for the user equipment based on the capability of the user equipment, wherein the demodulation reference signal sequence is a first type based on the capability being the first capability and a second type based on the capability being the second capability [As mentioned above, the UE reports a capability for different types of reference signal and base station may transmit indication of a type of reference signal to use (Huang paragraph 0036). Huang Figure 4 discloses an example where the base station receives a capability indication (Huang paragraph 0083, Figure 4, step 410).The base station then sends an indication of reference signal which may indicate whether to use a first type or a second type of reference signal (Huang paragraph 0084, Figure 4, 415). The base station also determines a DMRS sequence (step 420) and may transmit control information indicating a type of reference signal to be used for DMRS (Huang paragraphs 0085 and 0086). The DMRS sequence may be based on ZC sequence (i.e. one type); and the sequence may be based on BPSK modulation with lower PAPR than ZC (i.e. second type) (Huang paragraphs 0084 and 0085). Thus, based on capability information (see Huang paragraph 0083), the base station determines DMRS sequence of first or second type]. 

However, in the same or similar field of invention, JI discloses that the terminal may report a transmit power capacity of the device in a capacity reporting process (i.e. capability of a user equipment). When the indication information indicates that the transmit power of the terminal is not limited, the terminal has a low requirement on a PAPR (i.e. a first capability based on the UE supporting a low PAPR sequence). The access network device may configure a first sequence type and a larger PAPR. When the network device determines that the transmit power is limited, the terminal device has a relatively high requirement on a PAPR (i.e. a second capability based on the UE not being capable of low PAPR). In this case, the access network device may configure a second sequence type (see JI paragraph 0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to have the features of wherein the capability comprises a first capability based on the user equipment being capable of supporting a low peak-to-average power ratio (PAPR) sequence and a second capability based on the user equipment not being capable of supporting the low PAPR sequence; as taught by JI. The suggestion/motivation would have been to improve uplink reference signal transmission reliability (JI paragraph 0006). 
Huang and JI do not expressly disclose wherein generating comprises, based on the demodulation reference signal sequence being the second type, assigning a first scrambling identifier and a second scrambling identifier to the user equipment, and communicating the first scrambling identifier and the second scrambling identifier to the user equipment in two fields of a downlink control channel.
However, in the same or similar field of invention, Ericsson discloses that for DMRS type 2, a UE can be configured with two scrambling IDs (see Ericsson page 3 lines 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and JI to have the feature of wherein generating 
Huang, JI and Ericsson do not expressly disclose the feature of communicating the first scrambling identifier and the second scrambling identifier to the user equipment in two fields of a downlink control channel. 
However, in the same or similar field of invention, Shimezawa discloses that a first and second scramble ID may be notified through PDCCH/RRC signaling (Shimezawa paragraph 0012). Shimezawa further discloses that the first scramble ID (nscid) and a second scramble ID (nxid) are parameters notified from the base station to the terminal as control information included in PDCCH signaling (see Shimezawa paragraph 0101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, JI and Ericsson to have the feature of communicating the first scrambling identifier and the second scrambling identifier to the user equipment in two fields of a downlink control channel; as taught by Shimezawa. The suggestion/motivation would have been to efficiently perform scheduling and to improve transmission efficiency (Shimezawa paragraph 0103). 

Regarding claim 2, Huang, JI, Ericsson and Shimezawa disclose the system of claim 1. Huang, JI, Ericsson and Shimezawa further disclose wherein the operations further comprise: prior to the evaluating the demodulation reference signal sequence, receiving, from the user equipment, an indication of the capability of the user equipment [Huang discloses that the UE may transmit a capability indication to the base station (Huang paragraph 0083), Figure 4, step 410)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 4, Huang, JI, Ericsson and Shimezawa disclose the system of claim 2. Huang, JI, Ericsson and Shimezawa further disclose wherein the receiving comprises receiving information related to the first capability or the second capability [As mentioned above, Huang discloses that the UE 

Regarding claim 5, Huang, JI, Ericsson and Shimezawa disclose the system of claim 1. Huang, JI, Ericsson and Shimezawa further disclose wherein the generating comprises reducing a peak average power ratio in a communications network [Huang discloses that a type of reference signal may be based on π/2 BPSK DMRS sequence that has lower PAPR (peak to average power ratio) (Huang paragraph 0084)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 7, Huang, JI, Ericsson and Shimezawa disclose the system of claim 1. Huang, JI, Ericsson and Shimezawa further disclose wherein disclose wherein the generating comprises generating the demodulation reference signal sequence based on code division multiplexing groups used for demodulation reference signals [Ericsson discloses that DMRS sequence may be related to CDM groups (see Ericsson page 4 section 2.4)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 11, Huang, JI, Ericsson and Shimezawa disclose the system of claim 1. Huang, JI, Ericsson and Shimezawa further disclose wherein the operations further comprise: facilitating a transmission of the demodulation reference signal sequence to the user equipment via higher layer radio resource control signaling [Huang discloses that the indication from the base station of the type of reference signal sequence (i.e. DMRS) may be provided via RRC signaling (Huang paragraph 0035)]. In addition, the same motivation is used as the rejection of claim 1.

claim 12, Huang, JI, Ericsson and Shimezawa disclose the system of claim 1. Huang, JI, Ericsson and Shimezawa further disclose wherein the first capability represents that the user equipment supports an advanced wireless communication capability of a fifth generation wireless network protocol, and wherein the second capability represents that the user equipment does not support the advanced wireless communication capability of the fifth generation wireless network protocol [Huang discloses that UE reports a capability for different types of reference signal and base station may transmit indication of a type of reference signal to use (Huang paragraph 0036).Huang discloses that in some 5G systems, a BPSK modulation scheme may be supported by the UE (i.e. a first capability of a 5G network); and in some LTE systems, a transmitter may be capable of QPSK modulation on ZC sequence (i.e. a second capability not supporting capability of 5G network) (Huang paragraphs 0032-0033)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 13, Huang discloses a method comprising: obtaining, by network equipment comprising a processor, information related to a capability of a user equipment [Huang Figure 1 discloses a network which includes a plurality of base stations 105 and UEs (Huang Figure 1). Huang Figure 12 discloses a system (1200) that includes device (1205) which may be an example of a base station 105. It includes components such as a processor, memory, transceiver, antenna, etc. (Huang paragraph 0141). The processor may be configured to execute computer-readable instructions stored in a memory to cause the device to perform various functions (Huang paragraphs 0146-0147). Huang discloses that the UE reports a capability for different types of reference signal to the base station (Huang paragraph 0036). Huang discloses that the UE may transmit a capability indication to the base station (Huang paragraph 0083, Figure 4, step 410)];
Huang further discloses that the base station transmits reference signal indication to the user equipment based on capability of the device (Huang paragraphs 0036 and 0084). The base station also determines a DMRS sequence (step 420) and may transmit control information indicating a type of reference signal to be used for DMRS (Huang paragraphs 0085 and 0086). The DMRS sequence may be based on ZC sequence (i.e. one type); and the sequence may be based on BPSK modulation with lower 
Although Huang discloses that a capability indication may be transmitted to the base station and responsive to the capability indication an indication of the type of reference signal sequence may be sent to the UE (Huang paragraph 0012); Huang does not expressly disclose wherein the capability is a first capability that indicates the user equipment is capable of supporting a low peak-to-average power ratio sequence and a second capability that indicates the user equipment is not capable of supporting the low peak-to-average power ratio sequence. 
However, in the same or similar field of invention, JI discloses that the terminal may report a transmit power capacity of the device in a capacity reporting process (i.e. capability of a user equipment). When the indication information indicates that the transmit power of the terminal is not limited, the terminal has a low requirement on a PAPR (i.e. a first capability based on the UE supporting a low PAPR sequence). The access network device may configure a first sequence type and a larger PAPR. When the network device determines that the transmit power is limited, the terminal device has a relatively high requirement on a PAPR (i.e. a second capability based on the UE not being capable of low PAPR). In this case, the access network device may configure a second sequence type (see JI paragraph 0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to have the features of wherein the capability is a first capability that indicates the user equipment is capable of supporting a low peak-to-average power ratio sequence and a second capability that indicates the user equipment is not capable of supporting the low peak-to-average power ratio sequence; as taught by JI. The suggestion/motivation would have been to improve uplink reference signal transmission reliability (JI paragraph 0006).
Huang and JI do not expressly disclose the features of assigning a first scrambling identifier to the UE based on the capability of the UE being the first capability; and based on the capability of the UE being the second capability assigning both the first and a second scrambling identifier to the UE; and assigning a first scrambling identity information to the UE for a first code division multiplexing group and a second scrambling identity information to the UE for a second CDM. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and JI to have the features of assigning a first scrambling identifier to the UE based on the capability of the UE being the first capability; and based on the capability of the UE being the second capability assigning both the first and a second scrambling identifier to the UE; and assigning a first scrambling identity information to the UE for a first code division multiplexing group and a second scrambling identity information to the UE for a second CDM; as taught by Ericsson. The suggestion/motivation would have been to solve the PAPR issue for DMRS type 1 and 2, preserve backward compatibility, and provide a solution with low complexity (Ericsson page 4, section 3).
Huang, JI and Ericsson do not expressly disclose the feature of transmitting, by the network equipment, the first scrambling identify information and the second scrambling identity information to the user equipment in different fields of a downlink control channel. 
However, in the same or similar field of invention, Shimezawa discloses that a first and second scramble ID may be notified through PDCCH/RRC signaling (Shimezawa paragraph 0012). Shimezawa further discloses that the first scramble ID (nscid) and a second scramble ID (nxid) are parameters notified from the base station to the terminal as control information included in PDCCH signaling (see Shimezawa paragraph 0101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, JI and Ericsson to have the feature of transmitting, by the network equipment, the first scrambling identify information and the second scrambling identity information to the user equipment in different fields of a downlink control channel; as taught by Shimezawa. The suggestion/motivation would have been to efficiently perform scheduling and to improve transmission efficiency (Shimezawa paragraph 0103).

claim 15, Huang, JI, Ericsson and Shimezawa disclose the method of claim 13. Huang, JI, Ericsson and Shimezawa  further disclose regarding generating, by the network equipment, a demodulation reference signal sequence for the user equipment based on the capability of the user equipment [The UE reports a capability for different types of reference signal and base station may transmit indication of a type of reference signal to use (Huang paragraph 0036). Huang Figure 4 discloses an example where the base station receives a capability indication (Huang paragraph 0083, Figure 4, step 410).The base station then sends an indication of reference signal which may indicate whether to use a first type or a second type of reference signal (Huang paragraph 0084, Figure 4, 415). The base station also determines a DMRS sequence (step 420) and may transmit control information indicating a type of reference signal to be used for DMRS (Huang paragraphs 0085 and 0086)]. In addition, the same motivation is used as the rejection of claim 13.

Regarding claim 16, Huang, JI, Ericsson and Shimezawa disclose the method of claim 13. Huang, JI, Ericsson and Shimezawa further disclose wherein the assigning of the first scrambling identity information and the second scrambling identity information comprises determining the first code division multiplexing group and the second code division multiplexing group are different code division multiplexing groups [Ericsson discloses that DMRS sequence may be related to CDM groups, and CDM specific scrambling can be assigned (see Ericsson page 4 section 2.4); indicating that first and second CDM groups are different (i.e. CDM group 0, 1)]. In addition, the same motivation is used as the rejection of claim 13

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, JI, Ericsson, Shimezawa, and further in view of Ye et al. (US 2020/0068608, hereinafter Ye).  

Regarding claim 3, Huang, JI, Ericsson and Shimezawa disclose the system of claim 2. Although Huang, JI, Ericsson and Shimezawa disclose that the UE reports capability for different types of reference signals (see rejection of claim 1); Huang, JI, Ericsson and Shimezawa do not expressly disclose wherein the receiving comprises receiving an information element in a transmitted signal, and wherein 
However, in the same or similar field of invention, Ye discloses that UE may send a RRC message which includes UE capability information in a capability information element (Ye paragraph 0100). As Huang already discloses that UE may report capability for different types of reference signals (see above); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, JI, Ericsson and Shimezawa to have the feature of wherein the receiving comprises receiving an information element in a transmitted signal, and wherein the information element is set to a first value based on the capability being the first capability and set to a second value based on the capability being the second capability; as taught by Ye. The suggestion/motivation would have been to improve system capacity and coverage (Ye paragraph 0105). 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, JI, Ericsson, Shimezawa, and further in view of Wei et al. (US 2018/0026684; provided in Applicant’s IDS dated 12/17/2019, hereinafter Wei).

Regarding claim 6, Huang, JI, Ericsson and Shimezawa disclose the system of claim 1. Huang, JI, Ericsson and Shimezawa do not expressly disclose wherein the generating comprises generating the demodulation reference signal sequence based on antenna ports used for demodulation reference signals.
However, in the same or similar field of invention, Wei discloses that several orthogonal DMRS patterns may be used to support higher order MU-MIMO (Wei paragraph 0057). Wei Figure 5 shows an example where two ports and scrambling sequences defined for the ports (Wei paragraph 0058, Figure 5. Also see Wei paragraphs 0007 and 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, JI, Ericsson and Shimezawa to have the feature of wherein the generating comprises generating the demodulation reference signal sequence based on antenna ports used for demodulation reference signals; as taught by Wei. The suggestion/motivation 

Regarding claim 14, Huang, JI, Ericsson and Shimezawa disclose the method of claim 13. Huang, JI, Ericsson and Shimezawa further disclose that base station may transmit signaling indicating type of reference signal to be used – e.g. a semi-persistent scheduling grant may indicate reference signal to use for SPS transmission (Huang paragraph 0036). Ericsson discloses regarding assigning scrambling identifiers based on DMRS type and CDM (see rejection of claim 13). 
Huang, JI, Ericsson and Shimezawa do not expressly disclose wherein the assigning the first scrambling identity information and the second scrambling identity information is performed during scheduling of the user equipment.
However, in the same or similar field of invention, Wei discloses that CDM groups may use different scrambling sequences (Wei paragraph 0059); and the base station provides indication of DMRS pattern and data indicating multiplexing used for CDM groups to the UE via RRC signaling (Wei paragraph 0089). The base station may schedule UEs for resource blocks used for transmitting DMRS symbols (Wei paragraph 0094).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, JI, Ericsson and Shimezawa to have the feature of wherein the assigning the first scrambling identity information and the second scrambling identity information is performed during scheduling of the user equipment; as taught by Wei. The suggestion/motivation would have been to reduce DMRS inter-layer interference and improve channel estimation performance (Wei paragraph 0055).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, JI, Ericsson, Shimezawa, and further in view of Zhou et al. (US 2020/0120644, hereinafter Zhou).

Regarding claim 8, Huang, JI, Ericsson and Shimezawa disclose the system of claim 1. Although Ericsson discloses regarding Release 15 and 16 capable UEs, Huang, JI, Ericsson and Shimezawa do 
However, in the same or similar field of invention, Zhou discloses a method (Zhou Figure 5) where UE sends capability information to the base station (Zhou paragraph 0076, Figure 5). The capability may correspond to values such as UE class, radio type, or version/software version, etc. (Zhou paragraph 0078). This indicates that a first/second capability can be related to first/second software versions.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, JI, Ericsson and Shimezawa to have the feature of the capability of the user equipment is based on a software release version of the user equipment, and wherein the first capability is related to the software release version being a first software release version and the second capability is related to the software release version being a second software release version; as taught by Zhou. The suggestion/motivation would have been to allow the UE to more efficiently use the TCI states for detecting downlink signals based on its capabilities (Zhou paragraph 0028).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, JI, Ericsson, Shimezawa, and further in view of Wei et al. (US 2019/0222457, hereinafter Wei_2457).

Regarding claim 9, Huang, JI, Ericsson and Shimezawa disclose the system of claim 1. Huang, JI, Ericsson and Shimezawa further disclose wherein the modulation reference signal sequence is the second type [Huang discloses that the DMRS sequence may be based on ZC sequence (i.e. one type); and the sequence may be based on BPSK modulation with lower PAPR than ZC (i.e. second type) (Huang paragraphs 0084 and 0085)]. Huang, JI, Ericsson and Shimezawa do not expressly disclose wherein the generating comprises generating two sequences comprising: using a first bit for a first 
However, in the same or similar field of invention, Wei_2457 discloses that binary orthogonal sequences may be used to determine tone for transmitting DMRS. Figures 5B and 5C disclose examples of two sequences where first and second bits are different for two sequences (Wei_2457 paragraph 0089 and Figures 5B and 5C). In another example shown in Figure 5D, two sequences may be created by changing one or more bits in the second sequence (see Wei_2457 paragraph 0091 and Figure 5D). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, JI, Ericsson and Shimezawa to have the feature of wherein the generating comprises generating two sequences comprising: using a first bit for a first sequence of the two sequences of the demodulation reference signal sequence; and using a second bit for a second sequence of the two sequences of the demodulation reference signal sequence; as taught by Wei_2457. The suggestion/motivation would have been to improve uplink spectrum efficiency (Wei_2457 paragraph 0082). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, JI, Ericsson, Shimezawa and further in view of Shen et al. (US 2020/0112467, hereinafter Shen). 

Regarding claim 17, Huang, JI, Ericsson and Shimezawa disclose the method of claim 13. Huang, JI, Ericsson and Shimezawa do not expressly disclose wherein assigning of the first scrambling identity information and the second scrambling identity information comprises reducing a peak average power ratio in a communications network.
However, in the same or similar field of invention, Shen discloses that a transmitter may report capability information to the receiver which may indicate whether the transmitter supports PAPR reduction (Shen paragraph 0086). Shen further discloses that the scrambling mode of the data signal may be determined such that a scrambling mode with a minimum PAPR may be selected in order to reduce the PAPR for the transmission system (Shen paragraph 0073).
.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, JI, Shimezawa, and further in view of Ericsson. 

Regarding claim 18, Huang discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations [Huang Figure 8 discloses a system which includes a device 805 that may be an example of a UE 115. It includes components such as a processor and a memory which may store computer readable code (Huang paragraphs 0113 and 0118-0120)], comprising:
Generating a demodulation reference signal sequence based on information received from a network equipment [Huang Figure 1 discloses a network which includes a plurality of base stations 105 and UEs (Huang Figure 1). Huang Figure 4 discloses an example where a base station may transmit reference signal type indication (Huang Figure 4, 415 and control information (425); and the UE may determine DMRS sequence based on the indication received from the base station, and may generate the reference signal (Huang Figure 4, 430-435, paragraphs 0087-0088)], wherein the demodulation reference signal sequence is a first type based on a capability of a user equipment being determined to comprise a first capability and a second type based on the capability of the user equipment being determined to comprise a second capability other than the first capability [As mentioned above, the base station then sends an indication of reference signal which may indicate whether to use a first type or a second type of reference signal (Huang paragraph 0084, Figure 4, 415). The base station also determines a DMRS sequence (step 420) and may transmit control information indicating a type of reference signal to be used for DMRS (Huang paragraphs 0085 and 0086). The DMRS sequence may be 
Although Huang discloses that a capability indication may be transmitted to the base station and responsive to the capability indication an indication of the type of reference signal sequence may be sent to the UE (Huang paragraph 0012); Huang does not expressly disclose wherein the first capability is an ability, by the user equipment, to support a low peak-to-average power ratio sequence, and wherein the second capability is an inability, by the user equipment, to support the low peak-to-average power ratio sequence.
However, in the same or similar field of invention, JI discloses that the terminal may report a transmit power capacity of the device in a capacity reporting process (i.e. capability of a user equipment). When the indication information indicates that the transmit power of the terminal is not limited, the terminal has a low requirement on a PAPR (i.e. a first capability based on the UE supporting a low PAPR sequence). The access network device may configure a first sequence type and a larger PAPR. When the network device determines that the transmit power is limited, the terminal device has a relatively high requirement on a PAPR (i.e. a second capability based on the UE not being capable of low PAPR). In this case, the access network device may configure a second sequence type (see JI paragraph 0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to have the features of wherein the first capability is an ability, by the user equipment, to support a low peak-to-average power ratio sequence, and wherein the second capability is an inability, by the user equipment, to support the low peak-to-average power ratio sequence; as taught by JI. The suggestion/motivation would have been to improve uplink reference signal transmission reliability (JI paragraph 0006).
Huang and JI do not expressly disclose the features of receiving downlink control channel transmission comprising two fields respectively comprising a first scrambling identifier and a second 
However, in the same or similar field of invention, Shimezawa discloses that a first and second scramble ID may be notified through PDCCH/RRC signaling (Shimezawa paragraph 0012). The first scramble ID (nscid) and a second scramble ID (nxid) are parameters notified from the base station to the terminal as control information included in PDCCH signaling (see Shimezawa paragraph 0101). Shimezawa claims 19-20 also disclose that a demodulation reference signal for a data signal is transmitted in a PDSCH, where a sequence used in the DMRS is generated using a parameter (Shimezawa claims 19-20). Further, the channel estimation process and data signal processing unit perform de-mapping/demodulation/decoding on the data signal based on the scramble code (see Shimezawa paragraphs 0056-0057). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and JI to have the feature of receiving downlink control channel transmission comprising two fields respectively comprising a first scrambling identifier and a second scrambling identifier; and decoding a physical downlink shared channel based on a channel estimate determined as a function of the demodulation reference signal sequence; as taught by Shimezawa. The suggestion/motivation would have been to efficiently perform scheduling and to improve transmission efficiency (Shimezawa paragraph 0103).
Huang, JI and Shimezawa do not expressly disclose the features of wherein the generating comprises, based on the demodulation reference signal sequence being the second type, generating the demodulation reference signal sequence based on the first scrambling identifier
However, in the same or similar field of invention, Ericsson discloses that for DMRS type 2, a UE can be configured with two scrambling IDs (see Ericsson page 3 lines 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, JI and Shimezawa to have the feature of wherein generating comprises, based on the demodulation reference signal sequence being the second type, generating the demodulation reference signal sequence based on the first scrambling identifier; as taught by Ericsson. The suggestion/motivation would have been to solve the PAPR issue for DMRS type 1 and 

Regarding claim 19, Huang, JI, Shimezawa and Ericsson disclose the non-transitory machine-readable medium of claim 18. Huang, JI, Shimezawa and Ericsson further disclose wherein the first scrambling identifier is associated with a first code division multiplexing group and the second scrambling identifier is associated with a second code division multiplexing group [Ericsson discloses that DMRS sequence may be related to CDM groups, and CDM specific scrambling can be assigned (see Ericsson page 4 section 2.4); indicating that first and second CDM groups are associated with the first and second scrambling identifiers]. In addition, the same motivation is used as the rejection of claim 18. 

Regarding claim 20, Huang, JI, Shimezawa and Ericsson disclose the non-transitory machine-readable medium of claim 18. Huang, JI, Shimezawa and Ericsson further disclose wherein the generating the demodulation reference signal sequence comprises generating respective demodulation reference signal sequences for antenna ports of a group of antenna ports [Ericsson discloses that DMRS transmission may correspond to 4 and 6 ports (Ericsson page 1, section 2.1. Also see page 3)]. In addition, the same motivation is used as the rejection of claim 18.


Response to Arguments

Applicant’s arguments filed on 10/20/2021with respect to rejection of claims 1-9 and 11-20 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/SAUMIT SHAH/Primary Examiner, Art Unit 2414